PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/236,121
Filing Date: 12 Aug 2016
Appellant(s): Huber, Aaron, Morgan



__________________
Robert D. Touslee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/30/2021.



Every ground of rejection set forth in the Office action dated 2/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

NEW GROUNDS OF REJECTION
The new grounds of rejection do not rely on the dictionary definition of ‘continually occurring or recurring’ for the term “constant”.  The new grounds of rejection also clarify the structure of Smith that is the burner tip body.  The new grounds of rejection do not interpret any of the limitations as being a contingent functional limitation. The 103 rejection now makes clear the reliance on MPEP 2144.05(I).


Claims 1-3, 8, 13-17, and 25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smith 3347660. 
	Claim 1: as pointed out in the 2/13/2018 Office action, Figures 1 and 3 show the burner body.  62 is the external conduit. 44 is the first internal conduit with a constant internal radius r1 as claimed.  The claimed ‘first 


    PNG
    media_image2.png
    350
    445
    media_image2.png
    Greyscale



 The sectional line added to the figure passes through the burner tip body to distinguish a crown from the inner wall and outer wall.  The remaining features (axes, annuli, etc.) are clearly anticipated.  The second annulus exit only serves as a passageway, it has no structure that can cause a oxidant to flow in any manner, such as a pump or a fan.
Claim 1 also requires that D2 is 0.25 to 0.75 times the length of D1.  Although the Smith drawings are not indicated as drawn to scale, figure 3 and the disclosure as a whole are sufficient to establish anticipation.  First it is noted that Smith figure 3 shows that third internal conduit (60) extends into the burner tip body some distance D2 which is greater than zero.  See the modified portion of Smith figure 3 below.  It is clear that Smith’s D1 would be the same as the thickness of the burner tip body.   D2 must be less than D1, because if it were greater than D1 it would protrude from the burner face (i.e. out the left end of figure 3).  Thus D2 must inherently be greater than 0.0 times D1 and less than 1.00 times D1.  Claim 1 requires a value between 0.25 and 0.75 of D1; this range overlaps half of the 0.0-1.00 range.  This overlap is substantial enough to anticipate the claim limitation.  That is, since the ratio must be within the 0-1 range one of ordinary skill would understand that the middle half of that range (i.e. 0.25-0.75) is a substantial part of the Smith invention.

    PNG
    media_image3.png
    615
    286
    media_image3.png
    Greyscale



The MPEP at 2131.03 points out:
 In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent.
It also refers to ClearValue which held anticipation of a range with 33% overlap.  
It is clear that the passageway has a constant passageway exit defined by r1-r2, for example the final 10% of the passageway (or final 5% or the like) can be considered to be the exit. 
As to the limitation “such that when a source of the oxidant is operatively connected”: this is an intended use limitation.  Furthermore one of ordinary skill would understand that the turbulence relates to the method of use.  As indicated at [0041] of Appellant’s specification the Reynolds number is proportional to the velocity, u, of the fluid.    One would understand that one could connect an oxidant source (with a sufficiently high pressure) to the Smith burner to necessarily cause fluid velocity necessary to create the turbulent flow and Reynolds number as claimed. 
Claims 2-3 are clearly anticipated 
Claim 8: the walls extend beyond the end (i.e. to the left of the end.
Claim 13 is directed to an intended use and thus does not define over Smith.
Claim 14 is clearly met – the all parts would move in unison when the burner is moved. 
The limitations of claim 15 which are the same as (or substantially the same as) limitations in claim 1 are anticipated for the same reasons given above.     
Claims 16-17 are clearly anticipated: the convolution is non-radial.
Claim 25: the walls extend beyond the end (i.e. to the left of the end).

Claim Rejections - 35 USC § 103
Claims 1-3, 8, 13-17, and 25 and 4, 9-12, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 3347660 (and relying on Official Notice for claims 11 and 23).
 See the rejection under 35 USC 102 (above) which explains how Smith anticipates the claims.  There is no explicit teaching that D2 has a range between 0.25 and 0.75 of D1.   However  D2 must inherently be greater than 0.0 times D1 and less than 1.00 times D1.  Claim 1 requires a value between 0.25 and 0.75 of D1; this range overlaps half of the 0.0-1.00 range.   Since the claimed range (0.25-0.75) lies inside the prior art range (0.00-1.00) a prima facie case of obviousness exists.
As indicated in the MPEP at 2144.05 (I.):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

Furthermore changes in dimension are generally prima facie obvious.  

From MPEP 2144.04  

A. Changes in Size/Proportion
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber
package "of appreciable size and weight requiring handling by a lift truck" where held
unpatentable over prior art lumber packages which could be lifted by hand because
limitations relating to the size of the package were not sufficient to patentably distinguish
over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
("mere scaling up of a prior art process capable of being scaled up, if such were the case,
would not establish patentability in a claim to an old process so scaled." 531 F.2d  at
1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),
cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that,
where the only difference between the prior art and the claims was a recitation of relative
dimensions of the claimed device and a device having the claimed relative dimensions
would not perform differently than the prior art device, the claimed device was not
patentably distinct from the prior art device.

 Claim 4 and 18: Smith does not disclose the crown height.  It would have been obvious to make the height as large or as small as desired with no new or unexpected results. 

Claims 9-10, 21-22: Smith does not disclose the composition of the conduits.  It would have been obvious to use a material (metal or ceramic) that is cheaper than the noble metals platinum and iridium because of the lower prices.  One of ordinary skill would realize almost any non-precious metal would have a ‘more’ wear rate.  
From MPEP 2144.07     

Art Recognized Suitability for an Intended Purpose
The selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a
solvent having the vapor pressure characteristics of butyl carbitol so that the ink would
not dry at room temperature but would dry quickly upon heating were held invalid over a
reference teaching a printing ink made with a different solvent that was nonvolatile at room
temperature but highly volatile when heated in view of an article which taught the desired
boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog
teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a
list and selecting a known compound to meet known requirements is no more ingenious
than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at
335, 65 USPQ at 301.).


Claim 11 and 23: At page 11 of the 2/21/2021 Office action Official notice was taken that carbon steel is a well-known material to those of ordinary skill in the burner arts with the well-known properties of being readily available, readily machined, and relatively inexpensive.  This well-known statement is taken to be admitted prior art because Applicant failed to traverse the examiner’s assertion of official notice (See MPEP 2144.03).   It would have been obvious to make Smith burner with carbon steel for any of these well-known properties. 
Claim 12 and 24: it would have been obvious to have the external conduit be noble (i.e. chemically inert) with respect to the environment in which the burner is used, so that it isn’t chemically attacked.  It would have also been obvious to have the inner conduits be some other material, because the inner conduits would not be directly exposed to the harsh furnace environment, and thus one can use a material based on its availability or cost.  

Claims 26-27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 3347660 as applied to claim 1 above, and further in view of Rossman 2063401.
Smith discloses the burner, but not the SCM or channel.  The Smith burner is for metallurgical furnaces (col. 1, lines 13-16).  It would have been obvious to use an elongated metallurgical furnace as the furnace that the burner is used with if one only has an elongated metallurgical furnace available.  One would be motivated to do this so as to avoid the cost of building/buying a non-elongated metallurgical furnace.  Rossman is cited as evidence that elongated (i.e. rectangular) furnaces are known; see figures 1-2.
From MPEP 2144.04  

B. Changes in Shape
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice
which a person of ordinary skill in the art would have found obvious absent persuasive
evidence that the particular configuration of the claimed container was significant.).


One can consider that one-half (or some other fraction) of the furnace/rectangle as the claimed SCM, and the remaining fraction as the flow channel fluidly connected to the SCM.  The “except a melter exit structure and a transition section” language is interpreted as being an exception to the negative limitation “without any intervening…devices”.  That is the exceptions are permitted (but not required).  The claim does not explicitly require an exit structure or transition section.  Examiner finds that the claimed ‘submerged combustion melter’ has a sufficiently broad scope to encompass a steel furnace (because it melts steel).   And because “submerged combustion” relate to an intended use, not structure.  
It would have been obvious for the channel (i.e. the half of the furnace) to have a floor, so as to contain the steel.  Smith discloses the furnace roof at col. 1, line 30; the half designated as the ‘channel’ would also have a roof.  The roof and the floor would inherently define an internal space.  The “sidewall structure” would be whatever structure supports the roof and whatever other intervene to constitute a connection between the floor and the roof.  The term ‘sidewall structure’.  The word ‘structure’ is considered to be a nonce word, equivalent to ‘means’.  For example a factory building with a gantry can be a ‘sidewall structure’ because the building is a structure which includes at least one sidewall, the structure also comprises the gantry.   Plate 82 (Smith figure 1) can be considered to be part of the factory (i.e. the sidewall structure) thus the burner is in the sidewall structure.  

(2) Response to Argument
Starting page 11 of the Brief: 
It is argued that r1 and r2 (as indicated on the marked-up image page 12 of the Brief) are clearly not constant values.  This is not persuasive because it is not relevant: the r1 and r2 of the marked-up image are not the r1 and r2 that anticipate those of the invention.  Moreover the marked-up r1 and r2 fail to correspond to the r1 and r2 of claim 1.   Claim 1 states the ‘first internal conduit having a constant internal radius r1’.  44 is the conduit of Smith that anticipates the ‘first internal conduit having a constant internal radius r1’.    Appellant’s marked-up r1 is a dimension of burner tip body and not a radius of the first internal conduit 44.  Claim 1 states the ‘second internal conduit having a constant external radius r2’.  12 is the conduit of Smith that anticipates the ‘second internal conduit having a constant internal radius r2’.    The marked-up r2 is a dimension of burner tip body and not a radius of the second internal conduit 12.  Furthermore Appellant’s proposed r2 is not reasonably an “external radius” since the proposed r2 extends to one of the many orifices 56 and not to any external surface of anything. 
It is further argued that D2 is not 0.25 to 0.75 times the length of D1 because D2 is clearly larger than proposed D1 (as shown on page 12 of the Brief).  This is not persuasive because it is not relevant. The rejection points to a D1 and D2 which anticipate the claims.  The fact that Applicant found a further D1 and D2 (which does not anticipate) is not evidence that the D1 of the rejection does not anticipate.    

Starting page 12 of the Brief: 
It is argued that Smith’s outwardly divergent throat 40 is clearly not present in Appellant’s Burners.  This is not persuasive because the claims do not preclude a throat.  The preamble of claim 1 states the burner is ‘comprising’ in nature and thus is open to structure not recited.  

At page 13 it is  argued that Smith’s D1 is not the same as the thickness of the burner tip body.  The rationale given is that tube 12 extends to the expose face portion 42 of the burner (thus resulting in Appellant’s proposed D1).  This is not persuasive at least because the argued extension is not a part of the conduit.   The gas flow between 12 and 44 follows an annular passage and then would divide into the multiple orifices 56.  The asserted extension does not have an outer cylindrical surface corresponding to the outer cylindrical surface of 12.  The claims are comprising in nature and thus are not precluded from to having additional structure such as an extension.  

At page 13 of the Brief it is urged: 

    PNG
    media_image4.png
    189
    736
    media_image4.png
    Greyscale


This is not persuasive because based on Appellant’s proposed D1 and not the D1 of Smith as set forth in the refection.   

At page 13 of the Brief it is urged that Smith not disclose: 

    PNG
    media_image5.png
    186
    755
    media_image5.png
    Greyscale


This is not persuasive because the corresponding limitation of claim 1 reflects an intended use of the burner.  [0041] of Appellant’s specification provides an equation for calculating the Reynolds number.  Since the Reynolds number and turbulence is directly proportional to the fluid velocity one would understand that the claimed condition is a result of the manner in which the burner is used.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is argued that Smith and Applicant’s burners are fundamentally different and address different problems.  This is not persuasive because the disclosed differences between the inventions are not incorporated into the claims.  Appellant fails to identify specific limitations that serve to distinguish between the burners.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
At page 13 It is argued that Smith never uses the term ‘crown’.  This is not persuasive because it is not relevant.  There is no requirement that the prior use the identical language to describe the apparatus.  It is asserted that Smith does not disclose a crown without supporting rationale or evidence.  The rejection points out where the crown is present.  Applicant fails to point to any error in the Office’s finding.  Applicant asserts that Smith has a nozzle rather than a crown.  This is merely a conclusion without any supporting rationale.  Examiner notes that Smith’s nozzle has a crown: the arguments fail to account for a nozzle having a crown. 
Starting page 14 of the Brief: 
It is argued that ‘recessed face’ and ‘lip or ring’ are not equivalent to a ‘crown’.  This is a straw-man argument.  The rejection does not assert such an equivalence thus it is irrelevant that they are not equivalent.  The marked-up figure on page 9 of the 3/13/2020 Office action points to the crown.  Applicant does not dispute that this is a crown. 
It is argued that Applicant’s burner has constant r1 and constant r2 and therefore no divergent pattern of flow.  Examiner disagrees because the claims do not preclude a divergent pattern of flow.  Furthermore Examiner cannot find any teaching in Appellant’s disclosure of a non-divergent flow, rather Appellant’s figures 7-8 depict impingement burner 346 as producing divergent flow.  Also, the claim recites that the ‘cross-section’ (i.e. an axial cut) has a constant r1-r2, not the passageway.  The circular structure results in circular cross sections each with a constant r1-r2.  Compare with an oval structure which would have a cross-section with non-constant r1-r2.   At the minor axis of the ovals r1-r2 would be smaller than the r1-r2 at the major axis.  Applicant’s r1-r2 as indicated in Applicant’s cross-section (figure 2) is constant over all angular positions; see paragraph [0018].  
In response to Appellant's argument (page 14) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-divergent, delaying combustion and decreased formation of accretion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

As to the assertion on page 14 of the Brief of no divergent pattern of flow: Applicant has failed to supply evidence of this feature.  As indicated in the MPEP at 2163.07(a): 
"To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted).
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale



Furthermore Appellant’s figures 7-8 depict a divergent flow of gases exiting the burner 346.   Still further: a flow pattern is relevant for method of use claims and the present claims are not directed to the method.   The claims do not mention any ‘pattern’. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
At page 15 of the Brief: 
It is argued that Smith is not enabling.  This is not persuasive because Smith is a US patent and thus presumed to be fully enabled.  Applicant has not overcome this presumption.  See the MPEP 2164.01 which sets forth the analysis necessary to show non-enablement.  Applicant’s arguments lack such an analysis.

103 arguments

The arguments on page 17 of the Brief directed to what Examiner previously maintained in previous rejections are moot since such the current rejections do not include  those prior rationales.
It is argued that there is no articulated reasoning a person would have been led by Smith  to claimed invention.  This is not persuasive because page 10 of the 2/12/2021 Office action sets forth the articulated reasoning.  

It is argued that reliance on In re Rose is misplaced because the article in question has a particular recited shape and relative dimension. This is not persuasive because there is no apparent significance to the shape or dimensions that results in patentable significance.  The arguments do not explain why the shapes or dimensions are significantly different from what is already known.  The rejection explains that the claimed range for D1 covers 50% of the possible range of the Smith and such a difference is prima facie obvious. 
It is argued that the references fail to disclose every element recited in the claims.  This is conclusory.  There is no mention of which element is lacking.  The Brief at pages 19-20 quotes an apparatus similar to the rejected claim 1, but it is not a claim under appeal.  The apparatus of page 19-20 is required to be configured to create turbulence.  The claim 1 invention (when interpreted in light of the specification) is understood  to be capable of being used in a manner which involves flowing gas at a sufficient velocity such that turbulence occurs. 
At page 22 it is argued that the claimed burners have an interdependent functional relationship including “the oxidant flows through the second annulus in turbulent flow”.  Examiner disagrees because there is no structure (disclosed or claimed) which causes turbulent flow.   As indicated by [0041] the turbulence is a result of how one uses the burner: including the viscosity, density, and velocity of the gas.     
It is also argued that Applicant’s invention allows more cooling of burner conduits and the burner tip.   Examiner finds no evidence demonstrating the invention has more cooling than the Smith burner. 
Page 23: It is argued that the finding that it would be obvious to use a furnace that one has so as to avoid building or buying a furnace is not logical.  This is conclusory.  Appellant offers no explanation why one of ordinary skill would not use a furnace that one owns or why such might be illogical. 
It is argued that the rejection assumes that a person of ordinary skill has a furnace and this has no basis in fact.  Examiner disagrees.  The Rossman patent is sufficient evidence to demonstrate that Rossman (a person of ordinary skill) had the Rossman furnace. 

Page 25 of the Brief: 
It is argued that Rossman does not solve Applicant’s problem.  There is no evidence that the claimed burner solves the problem.  Rather the specification at [0032] indicate the problem may be reduced.  Reduced foam does not solve the problem.  The word ‘may’ reflects optionality.  
It is argued that Smith is not concerned with foaming and accretion buildup on foam impingement burners.  This is not persuasive because Smith is concerned with accretion build-up; see col. 1, lines 50-56 of Smith which refers to slag build-up.  One of ordinary skill understands that slag typically has high porosity and a high glass component.  Furthermore  at [0034] defines  ‘foam’ to include a ‘layer’.  Thus the slag layer meets Appellant’s definition for ‘foam’
It is argued that Rossman adds little if anything to the problems with burners.  Whereas Examiner understands that a substantially identical conclusion of obviousness of the subject matter of claims 26-27, 34-35 could have been made without any secondary reference, Rossman does strengthen the conclusion if only a little. 
It is also argued Appellant seeks to avoid external water cooling such as taught by Smith because of deleterious effects of water in the glass.  This is not persuasive because there is no evidence that Appellant invented an apparatus that avoids external water cooling.  [0034] indicates that water is present in Appellant’s glass process. 
It is urged Smith and Rossman are not properly combinable because the Smith burner relies on gravitational force to urge the water film forward and a.  This is not persuasive because Smith and Rossman are not combined, per se.  There is no finding that one should modify the Rossman furnace to include the Smith burners.  Rossman is merely evidence that elongated furnaces are known: a fact that Applicant does not dispute.   Nevertheless one of ordinary skill would recognize that gravity would also assist the water film movement if the Smith burner was used as the angled front wall burner 2A (Rossman figure 4) or angled back wall burner 2E.  

Page 26
It is argued that one would have not expected and predicted that Smith could or would be modified to arrive at the presently recited burners and SCM because the structure of Smith is simply different from the present invention.  This is not persuasive because it is inconsistent with Graham v. John Deere Co..  The second step of the Graham analysis requires there be differences between prior art and claims.  If a ‘simple difference’ shows lack of predictability then any Graham analysis would result in a conclusion of lack of predictability.   

Page 27:
It is argued that the rejection fails to take Applicant’s problem into consideration.  Examiner notes Applicant’s specification [0032] indicates the current burner ‘may’ solve Applicant’s problem.  As such, one cannot reasonably concluded the claimed invention necessarily solved the problem.  The use of ‘may’ indicates merely the possibility.  There is no evidence the invention as claimed necessarily solves the problem.  Applicant’s figure 5 shows a system with thirteen impingement burners 346 and no claim requires 13 burners.  If 13 burners are required for the figure 5 system to solve the problem then the claims are not directed to an invention which solves the problem.   Furthermore foam/bubbles have been a known problem for centuries.  As evidenced by Appellant’s paragraph [0034] bubbles/gases are a reaction by-product of glass melting processes.  


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741                                                                                                                                                                                              

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/CHRISTOPHER A FIORILLA/
Chris Fiorilla          Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                              


Conferees:
/ALISON L HINDENLANG/          Supervisory Patent Examiner, Art Unit 1741   

/CHRISTOPHER A FIORILLA/
Chris Fiorilla          Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                               
                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.